342 S.W.3d 440 (2011)
Connie GRAYSON, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72906.
Missouri Court of Appeals, Western District.
June 14, 2011.
Connie Grayson, Lathrop, MO, Acting pro se.
Ninion S. Riley, Jefferson City, MO, for Respondent.
Before JOSEPH M. ELLIS, P.J., VICTOR C. HOWARD, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM:
Ms. Connie Grayson appeals the Labor and Industrial Relations Commission's decision denying her request for unemployment benefits.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).